Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The earliest effective filing date is  August 6 2019.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1-3, 5-10, 12-17, 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang  et al. (Motion-free exposure fusion based on inter-consistency and intra-consistency, hereinafter Zhang) in view of Rapaport (US 2011/0211732 A1).
As to claim 1, Zhang discloses that a method comprising:
obtaining, using at least one sensor of an electronic device, multiple image frames of a scene (Fig. 1, column 1, three input images), the multiple image frames including a first image frame and a second image frame captured using different exposures (Fig. 1, For an exposure stack of a dynamic scene, the first column presents the input image sequence, where the middle image (outlined in green) is chosen as the reference. Using histogram matching, normalized copies of the reference image are created w.r.t the first and third exposures);
excluding, using at least one processor of the electronic device, pixels in the first and second image frames based on a  motion map can be obtained by performing motion detection at the super-pixel level regarding the differences between the normalized reference image (second column) and the corresponding input exposure (first column), as shown in the third column. The forth column shows the latent images obtained by fusing the normalized reference images and the input exposures under the guidance of the motion map. The final fusion result is produced by fusing the two latent images and the reference image”);
generating, using the at least one processor,  histogram match maps based on  the first and second image frames (abstract, first paragraph section1.2,   Fig. 1, (“Using histogram matching, normalized copies of the reference image are created w.r.t the first and third exposures, and the normalized images are presented in the second column.”), section 2.2); and

Zhang does not mention multiple local histograms on different portions of frames and coarse motion map, which is well known in the art.
Rapaport, in an analogous environment, further discloses that utilizing local histogram (histograms on regions/patches)  in the frame [0036]-[0038], [0041], [0242]-[0252]), and creating a coarse motion map (binary mask/image for motion) for excluding the emotion for HDR (abstract, [0021]-[0022], [0028]-]-[0034]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known scheme of  Rapaport with the well-known technique in image processing of Zhang because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.
As to claim 2, the combination of Zhang and Rapaport further discloses that the method of Claim 1, further comprising:
generating a global histogram match map based on the first image frame and the second image frame (Zhang Fig. 4, section 2.2, note that this histogram is for whole frame); and

As to claim 3, Rapaport further discloses that the method of Claim 2, wherein modifying at least one of the local histogram match maps comprises:
replacing zero values in a specified local histogram match map (Histbright)with corresponding values from the global histogram match map (HistHDR) ([0269]-[0274]); and
replacing non-zero values in the specified local histogram match map with values interpolated between the specified local histogram match map and the global histogram match map ([0269]-[0278], note that this is just a histogram equalizing process).

replacing a value in a specified local histogram match map with a corresponding value ([0246]-[0257]) from the global histogram match map when a difference between the value in the specified local histogram match map and the corresponding value from the global histogram match map exceeds a threshold ([0039]-[0041], [0211]-[0222]).
As  to claim 6,  Zhang further discloses that  the method of Claim 1, wherein generating the image of the scene comprises:
modifying the first image frame based on the local histogram match maps to produce a histogram-matched first image frame 
(intermediate image Ii-r, section 2.1 first paragraph)
i-r); and
blending the first image frame and the second image frame using the motion map to produce the image of the scene (Fig. 1, section 2.1).
As to claim 7, Rapaport further discloses that the method of Claim 1, further comprising:
aligning the first and second image frames, wherein the coarse motion map is generated as part of the aligning of the first and second image frames ([0123]-[0125]).
As to claims 8-10, 12-14 and 15-17, 19-20, the claims are corresponding device and medium claims to claims 1-3, and 4-7, the discussions are addressed with respect to claims 1-3 and 4-7. 
As to claim 21, Rapaport further discloses that the non-transitory machine-readable medium of Claim 15, further 
wherein the coarse motion map is generated as part of the aligning of the first and second image frames ([0102]-[0107]).

Allowable Subject Matter
s 4, 11, 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JINGGE WU/Primary Examiner, Art Unit 2663